Title: To Alexander Hamilton from Oliver Wolcott, Junior, 26 September 1795
From: Wolcott, Oliver, Jr.
To: Hamilton, Alexander



Private
Phila. Sepr. 26. 1795
My dear Sir

I have recd. you Letter of the 20th. and regret the cause which deprived me of the pleasure of seeing you.
Nothing is known of the authors to which you allude. The “Features of the Treaty” were doubtless painted by Dallas. Doctrs. Logan & Leib, Bache, Beckley, T. L. Shippen, are much suspected—S. Sayre of New Jersey is I understand very violent—perhaps the avowed intemperance of these men against the government is the only evidence against them. I can furnish no direct proof.
Mr. Randolph has published a preface which you have seen, this is the opening of a new & very extraordinary campaign—perhaps you know something of the cause of his hostility. I consider Mr. R. as perfectly desperate & malignant. He will do all the mischief in his power. His long acquaintance with our affairs—the predominating influence which he has possessed in those which concerned his own Department & his skill in misrepresentation furnish him with important advantages. Dallas is Councillor in all his Councils, and will of course prune away many indiscretions & render a bad cause as plausible as the nature of it will admit. I rely however upon the sense & virtue of the public, & trust that the truth will prevail.
The public affairs are certainly in a critical state. I do not clearly see how those of the Treasury are to be managed. Our foreign resources are dried up—our domestic are deeply anticipated at least as respects the Bank. Banks are multiplying like mushrooms—the prices of all our Exports are enhanced by paper negociations, and unfounded projects so that, no foreign market will indemnify the Shippers—our Commerce is harrased by the war & our internal resources unproductive of the expected sums, owing to prejudice, combination, & the want of competent officers. Usury absorbs much of that Capital, which might be calculated upon as a resource if visionary speculations could be destroyed.
You know however that I shall do the best in my power, & that intimations from you will always be thankfully recd.
I am assuredly yrs.

Oliv Wolcott Jr.
Colo. Hamilton

